Citation Nr: 0335822	
Decision Date: 12/19/03    Archive Date: 12/24/03

DOCKET NO.  00-09 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a skin disorder of the 
genital region, to include as due to herbicide exposure in 
Vietnam.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel



INTRODUCTION

The veteran served on active duty from August 1969 to 
February 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Los Angeles, California.

The veteran's appeal also initially included the issue of 
entitlement to service connection for chondromalacia patella 
of the right knee.  This claim, however, was granted in a May 
2000 rating decision.

The veteran did not respond to an August 2000 Statement of 
the Case addressing the issues of entitlement to higher 
evaluations for a right thigh scar and chondromalacia patella 
of the right knee, and these issues are accordingly deemed 
not to be on appeal presently.




REMAND

In his April 2000 hearing testimony, the veteran indicated 
that he was currently receiving treatment for venereal warts 
from a private physician.  Efforts should be made to clarify 
who this doctor is and to obtain medical records from the 
doctor in question.  

Moreover, the veteran has not been examined by the VA to date 
for the purpose of determining whether a current genital skin 
disorder is etiologically related to service.  In this 
regard, the Board observes that the veteran was treated for 
"V.D. warts" and a rash in the urethral area in October 
1971, during service, and he was diagnosed as having 
condyloma accuminata by Donald T. Harwick, PA-C, in December 
1999.  Accordingly, such an examination is "necessary" 
under 38 U.S.C.A. § 5103A(d) (West 2002).    

The Board also notes that 38 U.S.C.A. § 5103(b)(1) prescribes 
that, if requested information or evidence is not received by 
VA within one year from the date of notification by VA, no 
benefit may be paid or furnished by reason of the claimant's 
application.  The implementing regulation, 38 C.F.R. § 
3.159(b)(1) (2003), also concerns VA's duty to notify 
claimants of the necessary information and evidence pursuant 
to 38 U.S.C.A. § 5103.  With respect to the time limitation, 
that regulation repeats the statutory language stating that 
"[i]f VA does not receive the necessary information and 
evidence requested from the claimant within one year of the 
date of the notice, VA cannot pay or provide any benefits 
based on that application."  The regulation, however, also 
sets forth the following:

If the claimant has not responded to the 
request within thirty days, VA may decide 
the claim prior to the expiration of the 
one-year period based on all the 
information and evidence contained in the 
file, including information and evidence 
it has obtained on behalf of the claimant 
and any VA medical examinations or 
medical opinions.  If VA does so, 
however, and the claimant subsequently 
provides the information and evidence 
within one year of the date of the 
request, VA must readjudicate the claim.

In PVA v. Secretary, 345 F.3d 1334 (Fed. Cir. 2003), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that the 30-day period set forth in 38 
C.F.R. § 3.159(b)(1), although perhaps intended to facilitate 
the earlier award of benefits in certain circumstances, might 
also lead to a premature denial of a claim that would be 
short of the one-year period set forth in 38 U.S.C.A. 
§ 5103(a) and could result in confusion and inefficiency.  
Because of this potentially prejudicial effect and the 
inconsistency between 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1), the Federal Circuit invalidated 38 C.F.R. 
§ 3.159(b)(1).  

The Board has considered how PVA impacts the present case.  
Upon a review of the  claims file, the Board observes that 
the RO notified the veteran, in a May 2002 letter, that 
additional evidence should be submitted within 30 days.  In 
that sense, the procedures incorporated in this letter are 
not consistent with the holding in PVA.  As this case is 
being remanded to the RO for other reasons, the RO should 
inform the veteran of the proper time limit for the 
submission of new evidence prior to further action by the 
Board.

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  In a letter, the RO should ensure 
that all VCAA notice obligations have 
been satisfied in accordance with the 
United States Court of Appeals for the 
Federal Circuit's recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 
1334 (Fed. Cir. 2003), as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002).  

2.  If applicable, the RO should then 
make efforts to obtain records of all 
relevant medical treatment reported by 
the veteran, provided that signed release 
forms are received.  Such records, if 
obtained, must be added to the claims 
file.

3.  The RO should then afford the veteran 
a VA skin examination to address the 
nature and etiology of his claimed skin 
disorder of the genitals.  The examiner 
should be provided with the veteran's 
claims file and should review the entire 
claims file in conjunction with the 
examination.  The examiner should provide 
an opinion as to whether it is at least 
as likely as not (e.g., a 50 percent or 
greater probability) that such disorder, 
if present, is etiologically related to 
service.  All opinions and conclusions 
expressed by the examiner must be 
supported by a complete rationale in a 
typewritten report.

4.  Then, the RO should issue a 
Supplemental Statement of the Case 
addressing the veteran's claim of 
entitlement to service connection for a 
skin disorder of the genital region, to 
include as due to herbicide exposure in 
Vietnam.  If the determination of this 
claim remains unfavorable to the veteran, 
the RO should furnish him with a 
Supplemental Statement of the Case (with 
the provisions of 38 C.F.R. §§ 3.102 and 
3.159 (2003) included) and afford him a 
reasonable period of time in which to 
respond before the case is returned to 
the Board.  

The purpose of this REMAND is to obtain additional 
development and to ensure full compliance with VA's due 
process requirements, and the Board intimates no opinion as 
to the ultimate merits of this appeal.  See generally 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


